DETAILED ACTION

This action is in response to the application filed on 5/13/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the superimposing of a correction value proportional to the current compensation signal on the current control parameter of claims 5, 7, and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 3, it’s not clear as to what is meant by the limitation “a same variation tendency”.  	Regarding claim 13, it’s not clear as to how the correction value is being superimposed on the current control parameter, based on the limitation “superimpose a correction value proportional to the current compensation signal on the current control parameter”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2019/0116637). 	Regarding claim 1, Wang et al. discloses (see fig. 3-4) a control circuit (21-25) for a switching converter (see switching converter in fig.3), the control circuit comprising: a) a current compensation signal generating circuit (22, 23a, 25) configured to generate a current compensation signal based on a current sampling signal representing an inductor current (COMP, which is based on inductor current IL); and b) a control signal generating circuit (23b) configured to adjust a current control parameter of a current control loop (output from 21) in the switching converter according to the current compensation signal (COMP used by 23b), in order to increase power factor (PF) and reduce total harmonic distortion (THD) (see paragraph 0025 which states “Furthermore, peak value I.sub.PK of the inductor current can vary following AC input voltage V.sub.AC,IN in phase, thereby realizing improved power factor and total harmonic distortion”). 	Regarding claim 2, Wang et al. discloses (see fig. 3-4) that the current compensation signal generating circuit (22, 23a, 24, 25) is configured to generate the current compensation signal (COMP) based on an error between the current sampling signal and a current reference signal (operation of EA1), and to adjust a conduction time of a main power switch of the switching converter based on the current compensation signal (output from 24 based on output from EA1). 	Regarding claim 3, as best understood, Wang et al. discloses (see fig. 3-4) a conduction time of a main power switch (conduction time of M) of the switching converter has a same variation tendency as the current compensation signal (conduction of M is based on the value of COMP). 	Regarding claim 13, as best understood, Wang et al. discloses (see fig. 3-4) that control signal generating circuit (23b) is configured to superimpose a correction value (Vcom2) proportional to a current compensation signal (Vcom2 is proportional to the output COMP from EA1) on the current control parameter (operation of 23b), in order to adjust a conduction time of a main power switch of the switching converter(output from 23b is used in generating Q, which is used in controlling the conduction time of M). 	Regarding claim 14, Wang et al. discloses (see fig. 3-4) that the switching converter comprises: a) a power stage circuit (1) having a main power switch (M) coupled to an inductor (L) for receiving an input voltage (Vacin) and an input current (Iacin); and b) a load (external load connected to Vout) coupled to the inductor (connection to L through Vout), and being configured to receive an output voltage (external load receiving Vout). 	Regarding claim 16, Wang et al. discloses that the switching converter comprises a boost converter (See paragraph 0043). 	Regarding claim 17, Wang et al. discloses (see fig. 3 and 4) that the control circuit (2) is configured as an integrated circuit having a first input pin for receiving an input voltage (ACSN pin), a second input pin for receiving a current sampling signal representing an inductor current (ISEN pin), and an output pin coupled to the main power switch (DRV pin).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0116637) in view of Chen (US Patent 9331588). 	Regarding claim 8, Wang et al. discloses (see fig. 3-4) that the control signal generating circuit (23b, 24) is configured to generate a diving signal (output from 24) to control a main power switch of the switching converter (operation of M based on output from 24) according to the current compensation signal (output from 24 is based on COMP), wherein during a conduction time of the main power switch (conduction of M), the inductor current flows in an inductor to store energy in the inductor (operation of M and current flowing through L), and during an off-time of the main power switch, energy is transferred from the inductor to a load of the switching converter (operation of M and current flowing from L to the load). 	Wang et al. does not disclose and a control signal generating circuit is configured to generate a diving signal to control a main power switch of the switching converter according to a detection signal that characterizes a resonant valley of a drain-source voltage of the main power switch. 	Chen discloses (see fig. 2) a control signal generating circuit (200) is configured to generate a diving signal (Vctrl) to control a main power switch of a switching converter (Vctrl controlling operation of Sp) according to a detection signal that characterizes a resonant valley of a drain-source voltage of the main power switch (Vctrl is based on detected Vds). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Wang et al. to include the features of Chen because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 15, Wang et al. does not disclose that the switching converter operates in one of a continuous conduction mode and a discontinuous conduction mode. 	Chen discloses that a switching converter can operate in one of a continuous conduction mode and a discontinuous conduction mode (see Column 3 lines 35-42). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Wang et al. to include the features of Chen because it allows for a specific design choice, which can provide a reduction in component variance and/or operation, thus increasing operational efficiencies.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0116637) in view of Araumi et al. (US 2021/0111638). 	Regarding claim 9, Wang et al. does not disclose that the current compensation signal generating circuit comprises: a) a transconductance amplifier having a first input terminal for receiving the current sampling signal, a second input terminal for receiving a current reference signal and an output terminal for generating the current compensation signal; b) a compensation network coupled to the output terminal of the transconductance Page 15Docket No.: amplifier; and c) wherein the current reference signal is generated according to an input voltage of the switching converter. 	Araumi et al. discloses (see fig. 1 and 4) a current compensation signal generating circuit (60-63 and 65) comprises: a) a transconductance amplifier (63) having a first input terminal for receiving a current sampling signal (inverting input terminal receiving Vs), a second input terminal for receiving a current reference signal (non-inverting terminal receiving Vref2) and an output terminal for generating a current compensation signal (Ve2 output from 63); b) a compensation network (ICMP and 65) coupled to the output terminal of the transconductance Page 15Docket No.: amplifier (ICMP and 65 connection to output from 63); and c) wherein the current reference signal (Vref2) is generated according to an input voltage of the switching converter (Vref2 is based on Vdet). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Wang et al. to include the features of Araumi et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	

Allowable Subject Matter
Claims 4, 6, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Chen et al. (US Patent 9627992) discloses a controlling circuit and AC/DC converter thereof. 	Huang et al. (US Patent 10291109) discloses a CM based soft-switching techniques for 3 phase converters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838